DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection presented below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a sensing module” and “a communications module” in claim 1.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2014/0367401 to Stralin et al., in view of US Publication 2008/0223869 to O’Neil et al., and in view of US Publication 2013/0218730 to Zosimadis et al. 

In regards to claims 1-8, 10-15 and 18-20, Stralin discloses and shows in Figures 1 and 3-4, a consumable sheet-product level monitoring system for association with a sheet-product filled consumable package (par. 1), comprising: 
a housing (2) (applicant’s receiver) for receiving the consumable package (3) upon insertion thereof (par. 7, 71-73); 
at least one sensor (11) associated with at least one opening (4) in the receiver (par. 36, 59, 74, 77); 
a sensing module (14) for receiving sheet-product level data from the at least one sensor (par. 59, 74-76); 
a communications module capable of: communicating the sheet-product level remaining in the consumable package to at least a mobile device display and over at least one network to at least one back end module (par. 50-51, 79, 90, 103, 105, 107).  
[claim 2] wherein the receiver comprises a durable container (par. 1, 44, 71, 89-90);  
[claim 3] wherein the durable container is repeat-use (par. 1, 44, 71, 89-90);
[claim 4] wherein the sheet-product comprises a stack (par. 1, 44, 71, 89-90);
[claim 5] wherein the sheet product comprises a roll (par. 1, 44, 71, 89-90);
[claim 6] wherein the at least one sensor is in a lid of the receiver (Figure 1);
[claim 7] wherein the receiver is generic (par. 1, 44, 71, 89-90);
[claim 8] wherein the at least one sensor comprises a proximity sensor (par. 5-6, 9, 22, 112);  
[claim 10] wherein the at least one sensor comprises at least one of a time-of-flight, infrared and ultrasound sensor (par. 5-6, 9, 22, 112);
[claim 12] wherein the at least one sensor is active (par. 5-6, 9, 22, 30, 59, 112);  
[claim 13] wherein the at least one sensor is passive (par. 5-6, 9, 22, 30, 59, 112);
[claim 15] wherein the consumable package comprises one of a box, pouch, or stack (par. 1, 44, 71, 89-90);  
[claim 18] wherein the communicating comprises a batched communication (par. 56, 58, 60-63, 90, 93, 105, 107);  
[claim 19] wherein the network comprises one of Wi-Fi, cellular, and Bluetooth (par. 56, 58, 60-63, 90, 93, 105, 107);  
[claim 20] wherein the network comprises the cloud (par. 56, 58, 60-63, 90, 93, 105, 107).

Stralin differs from the limitations in that it does not explicitly disclose wherein the sheet-product consumable good is in a disposable purchase container; and wherein the sensing module only provides data for a single brand of disposable purchase container. 

However, O’Neil teaches and shows in Figures 1-2, a durable dispensing container that is constructed to receive disposable refill packs (par. 3, 5-6, 21), “wherein containers and refill packs are usually designed to fit both technically and commercially together” (par. 6), and wherein the container includes “at least one compatibility sensor” (par. 17, 26-27, 41-42). Further, dispensing containers and refill packs are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Stralin to include a consumable within a refill package for the advantage of utilizing an easy and efficient packaging of a consumable good, with a reasonable expectation of success. 

Stralin, in view of O’Neil, differ from the limitations in that they are silent to the compatibility sensor being exclusively to a single brand of products. 
However, Zosimadis teaches a system and method for authentication of bulk products, wherein it is common practice for companies to provide “authentication systems” for consumable goods, such that “if a manufacturer wants to ensure that a specific refill or consumable product (e.g. a printer toner cartridge or a soap refill) is configured to specific equipment, that is the primary or corresponding product (e.g. a printer or soap dispenser), each refill product will be individually provided with the authentication system that allows the refill product to be used with the primary product” (par. 2-5). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Stralin in view of O’Neil, to include a a product authentication system for the advantage of enhancing brand protection and eliminating counterfeit product usage, with a reasonable expectation of success. 

In regards to claims 11 and 14, Stralin differs from the limitations in that it is silent to the monitoring system: wherein the time of flight sensor has an accuracy range of 5 mm to 2000 mm; [claim 14] wherein the receiver comprises solely a lid for the consumable. 
However, it has been held that finding the optimal or working ranges of a variable involves only routine skill in the art (MPEP 2144.05) (In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382).  Additionally, a mere change in size or design choice of a component is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Stralin to include the accuracy and design choices discussed above for the advantage of generating a desired sensor system configuration for determining a level of consumable goods within a dispenser, with a reasonable expectation of success. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stralin, in view of O’Neil and Zosimadis, and in further view of US Publication 2013/0240554 to Strahlin et al.

In regards to claim 9, Stralin differs from the limitations in that it is silent to the monitoring system, wherein the at least on sensor comprises at least paired sensors on either side of the opening.
However, Strahlin teaches and shows in Figures 2, 4a and 6, a paper goods dispenser (210) that utilizes a plurality of sensor units (420, 430), which each comprise a light source and detector element (par. 19, 22, 36, 40-41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Stralin to include a plurality of paired sensors for the advantage of determining a level of consumable goods at a plurality of points, with a reasonable expectation of success. 
  
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stralin, in view of O’Neil and Zosimadis, and in view of US Publication 2017/0202410 to Epperley.

In regards to claims 16-17, Stralin differs from the limitations in that it is silent to the monitoring system: [claim 16] wherein the receiver comprises moisture proofing; [claim 17] wherein the moisture proofing comprises a secondary seal.
However, Epperley teaches and shows in Figures 1-3, a wet-wipe dispenser that utilizes a water tight container box (301) (par. 20). Further, moisture proofing and secondary seals are well-known to those of ordinary skill in the art. Additionally, a mere change in size or design choice of a component is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Stralin to include a water tight dispenser box for the advantage of generating a desired system configuration, with a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886